DETAILED ACTION
Status of Claims
1.	This is a Non-final office action in response to communication received on March 26, 2020. Claims 1-20 are pending and examined herein.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.	Under step 1, per MPEP 2106.03, claims 1-6 are a system; claims 13-19 are a method; and claim 20 is a computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
(I) Abstract recitation, note recitation that is not underlined or non-underlined recitation, as per claims 1-20  is as follows: 
1. A system for tracking resources and resource information for the resources, the system comprising: one or more memory devices storing computer-readable code; and one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer-readable code to: receive a resource request from a node of a plurality of nodes within a distributed register system; receive a resource identifier to identify a resource; authenticate an entity, the node, the resource, or the resource request for access to a distributed register for the distributed register system; complete the resource request within the distributed register in response to the authentication; and receive verification of the resource request from a second node of the plurality of nodes within the distributed register system; wherein the distributed register of the distributed register system stores resource information from an initiation of the resource throughout a life of the resource to verify resource information about the resource for access by a plurality of entities.
2. The system of claim 1, wherein the resource is a vehicle.
3. The system of claim 1, wherein resource identifier is a vehicle identification number (VIN).
4. The system of claim 1, wherein the resource request is a request to store resource event information for a resource event.
5. The system of claim 4, wherein the resource event is preventative maintenance, standard maintenance, collision maintenance, recall maintenance, inspection, sale, resale, registration, or current location of the resource or a component within the resource. 
6. The system of claim 4, wherein the resource event is installation of a component within the resource, and wherein the event information comprises a component identifier, a description of the component installed, a component type installed, installation data of the component type installed, or an installation entity that installed the component
7. The system of claim 1, wherein the resource request is a request to store resource configuration information.
8. The system of claim 7, wherein the resource configuration information comprises a brand, a model, maturity, mileage, registration, inspection, or identification information of the resource or a component within the resource.
9. The system of claim 1, wherein the resource request is a request from an entity to access the resource information for the resource.
10. The system of claim 1, wherein the resource request is a request from an entity to provide the resource information for the resource to a third party.
11. The system of claim 1, wherein the verification of the resource request 1s made by a second entity other than an entity making the resource request, and wherein verification requirements are based on a resource request type and the related resource information.
12. The system of claim 1, wherein the plurality of entities may access the distributed register of the distributed register system for confirmation of the resource information for the resource.
13. A method for tracking resources and resource information for the resources, the method comprising:
receiving, by one or more processor components, a resource request from a node of a plurality of nodes within a distributed register system;
receiving, by the one or more processor components, a resource identifier to identify a resource;
authenticating, by the one or more processor components, an entity, the node, the resource, or the resource request for access to a distributed register for the distributed register system;
completing, by the one or more processor components, the resource request within the distributed register in response to the authentication; and
receiving, by the one or more processor components, verification of the resource request from a second node of the plurality of nodes within the distributed register system;
wherein the distributed register of the distributed register system stores resource information from an initiation of the resource throughout a life of the resource to verify resource information about the resource for access by a plurality of entities.
14. The method of claim 13, wherein the resource is a vehicle.
15. The method of claim 13, wherein resource identifier is a vehicle identification number (VIN).
16. The method of claim 13, wherein the resource request is a request to store resource event information for a resource event.
17. The method of claim 16, wherein the resource event is preventative maintenance, standard maintenance, collision maintenance, recall maintenance, inspection, sale, resale, registration, or current location of the resource or a component within the resource.
18. The method of claim 16, wherein the resource event is installation of a component within the resource, and wherein the event information comprises a component identifier, a description of the component installed, a component type installed, installation data of the component type installed, or an installation entity that installed the component
19. The system of claim 13, wherein the resource request is a request to store resource configuration information, wherein the resource configuration information comprises a brand, a model, maturity, mileage, registration, inspection, or identification information of the resource or a component within the resource.
20. A computer program product (being interpreted as structure per as-filed spec. para. [0078]) for tracking resources and resource information for the resources, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer- readable program code portions comprising:
an executable portion configured to receive a resource request from a node of a plurality of nodes within a distributed register system;
an executable portion configured to receive a resource identifier to identify a resource;
an executable portion configured to authenticate an entity, the node, the resource, or the resource request for access to a distributed register for the distributed register system;
an executable portion configured to complete the resource request within the distributed register in response to the authentication; and
an executable portion configured to receive verification of the resource request from a second node of the plurality of nodes within the distributed register system;
wherein the distributed register of the distributed register system stores resource information from an initiation of the resource throughout a life of the resource to verify resource information about the resource for access by a plurality of entities.
Further, the underlined recitation represents additional elements which are evaluated further under step 2A prong two and step 2B analysis.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of storing, indexing, and providing/retrieving data or information pertaining to events associated with a resource, such as a vehicle associated with an identifier, to one or more entities which is mental processes. 
	The phrase "Mental processes" applies to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) which includes pen-paper based record-keeping and pen-paper based communication. Further, see MPEP 2106.04(a)(2) III. A-D.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 1-20 and as noted above via underlining would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA) as generic computing components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1-2 and their associated disclosure and spec. paras. [0024]-[0045] and [0045]-[0050]. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0001]-[0002]. The processor executing the "apply it" instruction is further connected to one or more device merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Thus, the process is similar to creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent), collection, storage, and recognition of data (Smart Systems Innovations), data recognition and storage (Content Extraction), and remotely accessing and retrieving user-specified information (Int. Ventures v. Erie Indemnity I: ‘002 patent). The abstract idea is merely generally linked to  a technical environment and/or field of use such as network based communication and/or transmission of information pertaining to a resource between nodes/entities in a distributed register/ledger, however fails to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of storing, indexing, and providing/retrieving data or information pertaining to events associated with a resource, such as a vehicle associated with an identifier, to one or more entities which is mental processes (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of storing, indexing, and providing/retrieving data or information pertaining to events associated with a resource, such as a vehicle associated with an identifier, to one or more entities which is mental processes - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	
	(i) (a) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), (b) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755, and (c) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here entities can obtain electronically stored data about resource associated with life-cycle events data and transmit, i.e. obtain and exchange information via a network connected distributed register/ledger].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for 	patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Nagla et al. (Pub. No.: US 2018/0018723) referred to hereinafter as Nagla.
	As per claims 1, 13, 20, 
- as per claim 1, Nagla discloses a system for tracking resources and resource information for the resources, the system comprising: one or more memory devices storing computer-readable code; and one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer-readable code to (see [0085]; [0214]; [0220]): 
- as per claim 13, Nagla discloses a method for tracking resources and resource information for the resources, the method comprising (see [0085]; [0220]; [0221]):
- as per claim 20, Nagla discloses a computer program product for tracking resources and resource information for the resources, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer- readable program code portions comprising (see [0085]; [0217]; [0220]);
- as per the claim limitations of claims 1, 13, and 20, 
(a) Nagla discloses receive a resource request from a node of a plurality of nodes within a distributed register system (see [0012]; [0016]; [0056]; [0169]); 
(b) Nagla discloses receive a resource identifier to identify a resource (see [0016]; [0169]); 
(c) Nagla discloses authenticate an entity, the node, the resource, or the resource request for access to a distributed register for the distributed register system (see Fig. 7A note “716”; [0030]; [0087]-[0089]; [0159]-[0163]; [0227]); 
(d) Nagla discloses complete the resource request within the distributed register in response to the authentication (see [0087]; [0097]); and 
(e) Nagla discloses receive verification of the resource request from a second node of the plurality of nodes within the distributed register system; wherein the distributed register of the distributed register system stores resource information from an initiation of the resource throughout a life of the resource to verify resource information about the resource for access by a plurality of entities (see [0087]; [0104]-[0105]).
	As per claims 2 and 14, Nagla discloses the claim limitations of claim 1 and 13 respectively. Nagla discloses wherein the resource is a vehicle (see [0088]).
	As per claims 3 and 15, Nagla discloses the claim limitations of claim 1 and 13 respectively. Nagla discloses wherein resource identifier is a vehicle identification number (VIN) (see [0088]; [0094]).
	As per claims 4 and 16, Nagla discloses the claim limitations of claim 1 and 13 respectively. Nagla discloses wherein the resource request is a request to store resource event information for a resource event (see [0056]; [0087]-[0089]; [0097]-[0100]).
	As per claims 5 and 17, Nagla discloses the claim limitations of claim 4 and 16 respectively. Nagla discloses wherein the resource event is preventative maintenance, standard maintenance, collision maintenance, recall maintenance, inspection, sale, resale, registration, or current location of the resource or a component within the resource (see [0098]-[0100]). 
	As per claims 6 and 18, Nagla discloses the claim limitations of claim 4 and 16 respectively. Nagla discloses wherein the resource event is installation of a component within the resource, and wherein the event information comprises a component identifier, a description of the component installed, a component type installed, installation data of the component type installed, or an installation entity that installed the component (see Fig. 13 and its associated disclosure; [0099]-[0100]; [0180]).
	As per claim 7, Nagla discloses the claim limitations of claim 1. Nagla discloses wherein the resource request is a request to store resource configuration information (see Fig. 13 and its associated disclosure; [0099]-[0100]; [0180]).
	As per claims 8 and 19, Nagla discloses the claim limitations of claim 7 and 13 respectively. Nagla discloses wherein the resource configuration information comprises a brand, a model, maturity, mileage, registration, inspection, or identification information of the resource or a component within the resource (see Fig. 13 and its associated disclosure; [0099]-[0100]; [0180]).
	As per claim 9, Nagla discloses the claim limitations of claim 1. Nagla discloses wherein the resource request is a request from an entity to access the resource information for the resource (see Figs. 1, 3-4, 7A-D, 8, 11, 13, and their associated disclosure; [0107]; [0109]; [0112]).
	As per claim 10, Nagla discloses the claim limitations of claim 1. Nagla discloses wherein the resource request is a request from an entity to provide the resource information for the resource to a third party (see Fig. 11 note “1104” “1102”; [0112]-[0114]; [0121]; [0164]).
	As per claim 11, Nagla discloses the claim limitations of claim 1. Nagla discloses wherein the verification of the resource request is made by a second entity other than an entity making the resource request, and wherein verification requirements are based on a resource request type and the related resource information (see [0087]; [0104]; [0107]; [0113]; [0128]).
	As per claim 12, Nagla discloses the claim limitations of claim 1. Nagla discloses wherein the plurality of entities may access the distributed register of the distributed register system for confirmation of the resource information for the resource (see [0087]; [0123]; [0127]-[0128]; [0212]).
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
	(i) Pub. No.: US 2021/0264532 see Abstract note "using a blockchain to maintain a Vehicle Identification Number (VIN) for a vehicle over the course of the vehicle lifecycle. For example, a computer-implemented method tracks a vehicle identifier on a blockchain maintained by a plurality of participants. The method may include (1) receiving, at a processor coupled with a network interface, a vehicle identifier notification from a participant; (2) accessing, at a memory coupled with a processor, the blockchain using the vehicle identifier notification; (3) updating, at the memory, a block stored at the memory using the vehicle identifier notification; and ( 4) transmitting, via the processor coupled with the network interface, the block to at least one other participant to facilitate maintaining the blockchain up-to-date"; and Figs. 9-12, and their associated disclosure - this reference could have been utilized as primary reference.
	(ii) Pub. No.: US2018/0204213 System for facilitating secure electronic communications between entities and processing resource transfers; Abstract "Embodiments of the present invention provide a system for utilizing one or more decentralized applications to allow entities to interface with a blockchain for the purposes of conducting a resource transfer. Typically, the blockchain is a permissioned blockchain which may be accessed only by the entities involved in the resource transfer. The decentralized applications may communicate with the legacy systems within each entity through an application programming interface (API) such that the data stored on the legacy systems may be governed by the blockchain. This ensures the authenticity of the data stored on the legacy systems while preventing the possibility of disparate versions of data being created over time." [0072] note "a regulator or other third party may be restricted to only those decentralized applications which provide selective viewing capabilities only, in order to preserve the confidential information of the entities entering into transactions using the blockchain. The blockchain dashboard may be configured to populate a graphical interface with the applications and/or functions available to the user"
	(iii) Pub. No.: US 2020/0394177 see [0102]-[0104] "Though the following disclosure will generally discuss transaction requests as submitted by client devices, transaction requests are not so limited. Transaction requests can be sent by an administrator device or another computer node (e.g., in the processing of sharing transaction requests among computer nodes) of the distributed digital ledger transaction network." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688